t c memo united_states tax_court jarold r laidlaw and diane laidlaw petitioners v commissioner of internal revenue respondent brent laidlaw and rebecca laidlaw petitioners v commissioner of internal revenue respondent docket nos filed date the due_date for federal individual income_tax returns for tax_year was date ps filed their returns for that year on date they claim to have sent by regular mail on date applications for extensions of time to file their returns but r claims not to have received them r determined that ps are liable for sec_6651 additions to tax for failure to timely file required returns held ps are liable for sec_6651 additions to tax because while r has carried his sec_7491 burden of production ps have not come forward with evidence sufficient to persuade the court that r’s determination is incorrect 116_tc_438 followed steven s brown allen james white and denis j conlon for petitioners angela b reynolds david weiner elizabeth s mcbrearty kathryn e kelly and louis h hill for respondent memorandum opinion laro judge these cases arise out of respondent’s adjustments to petitioners’ returns for the and tax years the cases were consolidated for trial briefing and opinion and were submitted fully stipulated under rule respondent determined deficiencies in petitioners’ federal_income_tax as well as additions to tax under sec_6651 and accuracy-related_penalties under sec_6662 and sec_6662a for the tax years and in the amounts as follows jarold r and diane laidlaw docket no year deficiency sec_6651 sec_6662 sec_6662a addition_to_tax penalties dollar_figure dollar_figure dollar_figure big_number -0- dollar_figure big_number -0- -0- dollar_figure -0- -0- 1unless otherwise indicated section references are to the internal_revenue_code applicable to the relevant years rule references are to the tax_court rules_of_practice and procedure brent and rebecca laidlaw docket no year deficiency sec_6651 sec_6662 sec_6662a addition_to_tax penalties dollar_figure dollar_figure dollar_figure big_number -0- dollar_figure big_number -0- -0- dollar_figure -0- -0- the parties have settled all the issues in dispute save for the applicability of the additions to tax for failure_to_file required returns thus we decide whether petitioners jarold r and diane laidlaw and petitioners brent and rebecca laidlaw are liable for additions to tax under sec_6651 for their respective tax years because they filed their federal_income_tax returns after the date on which they were due we hold that they are so liable background i overview the parties submitted these cases fully stipulated under rule the stipulations of fact and the facts drawn from stipulated exhibits are incorporated herein as are the stipulations to be bound and stipulations of settled issues petitioners are residents of california these cases are appealable to the court_of_appeals for the ninth circuit absent stipulation of the parties to the contrary jarold r laidlaw and brent laidlaw are brothers who own interests in laidlaw’s harley davidson sales inc these cases arose from a dispute about the values of their life_insurance policies obtained in connection with their company’s participation in the sterling benefit plan a purported welfare_benefit_plan respondent sent notices of deficiency to petitioners on date showing the increases in tax additions to tax and accuracy-related_penalties indicated above petitioners timely filed their petitions for redetermination of the deficiencies pursuant to stipulations to be bound the main issue in these cases was resolved by the court’s opinion in our country home enters inc v commissioner 145_tc_1 the parties executed and filed joint stipulations of settled issues resolving their disagreements about respondent’s adjustments and the applicability of accuracy-related_penalties under sec_6662 and sec_6662a the only question remaining unresolved is whether for tax_year petitioners are liable for sec_6651 additions to tax because they were late in filing their federal_income_tax returns ii petitioners’ accountant petitioners have retained javier e morgan c p a and his accounting firm as their accountant and tax_return_preparer for all tax years since including mr morgan considers petitioners to be significant clients for the years through mr morgan prepared between and tax returns annually for tax_year he filed between and filing extension requests approximately of which he personally delivered to the post office mr morgan was aware of petitioners’ distributions and wage income for and met with them at least monthly to review financial statements and other financial transactions he also had access to and distribution authority over certain of their bank accounts iii extensions of time to file petitioners’ tax returns on date the due_date for filing tax returns for the preceding tax_year mr morgan decided to apply for extensions of time to file petitioners’ federal_income_tax returns because he did not yet have schedules k-1 partner’s share of income deductions credits etc for that year that day mr morgan and his staff prepared corresponding extension requests and estimates mr morgan’s tax preparation business’ billing records show that on date he worked on extensions for jarold and diane laidlaw and for brent and rebecca laidlaw in preparing the tax estimates for mr morgan had in his possession jarold laidlaw’s forms w-2 wage and tax statement one from laidlaw’s harley davidson sales inc and the other from laidlaw’s rental center inc which together showed wage income of dollar_figure mr morgan also had brent laidlaw’s forms w-2 from the same payors together showing wage income of dollar_figure mr morgan was aware that petitioners had received partnership_distributions reportable on schedules k-1 which for jarold and diane laidlaw were reported on their form_1040 u s individual_income_tax_return as dollar_figure and for brent and rebecca laidlaw were reported as dollar_figure petitioners filed forms application_for automatic_extension of time to file u s individual_income_tax_return for tax_year sec_2002 and the forms provided by petitioners to respondent on date but ostensibly prepared by mr morgan on date reported zero amounts for estimated total_tax liability total payments balance due and amount being paid presently the forms were not sent by certified mail and respondent claims not to have received them mr morgan avers that both forms were mailed in the same envelope there is no copy of the envelope in which the forms were mailed 2mr morgan stated in his deposition taken in these cases that he remembers taking the envelope to the post office on the monday after date which fell on a saturday that year mr morgan believes that the postage on the envelope wa sec_40 cents the parties agree that the amount of postage for a one-ounce first continued iv petitioners’ tax withholding and tax returns a jarold and diane laidlaw for jarold and diane laidlaw had dollar_figure withheld for federal_income_tax and excess social_security_tax from payments reported on forms w-2 they also made two estimated_tax payments for tax_year dollar_figure on date and dollar_figure on date thus as of date jarold and diane laidlaw had made total payments of dollar_figure for their income_tax_liability respondent received jarold and diane laidlaw’s form_1040 on date the return showed total_tax liability of dollar_figure and an overpayment of dollar_figure which was applied to the following tax year’s estimated_tax albeit reduced by a dollar_figure estimated_tax penalty continued class envelope on date wa sec_39 cents but admits that it was his wife who affixed the postage he claims to remember that the envelope bore a fresno california address because no payment was included with the forms the return address listed he claims was his accountancy firm’s office address it is his practice mr morgan testified to look at each envelope he mails as he is walking into the post office before depositing the envelope into the receptacle in the post office entryway mr morgan has only once noticed postage missing from an envelope mailed by his office and claims never to have had an envelope addressed to the internal_revenue_service irs returned by the post office because of insufficient postage or an incorrect address b brent and rebecca laidlaw for brent and rebecca laidlaw had dollar_figure withheld for federal_income_tax and excess social_security_tax from payments reported on forms w-2 they also made two estimated_tax payments for tax_year dollar_figure on date and dollar_figure on date thus as of date brent and rebecca laidlaw had made total payments of dollar_figure for their income_tax_liability respondent received brent and rebecca laidlaw’s form_1040 on date the return showed total_tax liability of dollar_figure and net tax owed of dollar_figure including a dollar_figure estimated_tax penalty payment for the latter was submitted with the return on date respondent assessed a dollar_figure addition_to_tax under sec_6651 based on the information reported in brent and rebecca laidlaw’s return petitioners did not submit a written request for relief from the addition_to_tax and on date paid the full amount assessed no form_843 claim_for_refund has been filed with respect to this amount 3mr morgan claims to have made one telephone call to the irs practitioner hotline and one to the taxpayer_advocate in an attempt to challenge this addition_to_tax he does not have any written record corroborating those calls nor does he remember the names of individuals with whom he spoke or the date of the calls v notices of deficiency respondent on date mailed to jarold and diane laidlaw and to brent and rebecca laidlaw notices of deficiency for their respective tax years and showing the deficiencies additions to tax and accuracy- related penalties listed above the last day to file a petition with this court for each petitioner was date the court received both petitions on date but because they were mailed on date and bore corresponding postmarks they are treated as timely filed see sec_7502 vi the parties’ concessions with respect to jarold and diane laidlaw respondent in the notice_of_deficiency made adjustments to other income of dollar_figure for tax_year dollar_figure for tax_year and dollar_figure for tax_year there were additional correlative adjustments for those years due to itemized_deduction phase-outs the parties agree that the adjustments instead should be dollar_figure an increase under sec_6214 dollar_figure and dollar_figure respectively the parties also agree that jarold and diane laidlaw are liable for accuracy-related_penalties under sec_6662 for tax years and and under sec_6662a for tax_year with respect to brent and rebecca laidlaw respondent in the notice_of_deficiency made adjustments to other income of dollar_figure for tax_year dollar_figure for tax_year and dollar_figure for tax_year there were additional correlative adjustments for those years due to itemized_deduction phase- outs the parties agree that the adjustments instead should be dollar_figure dollar_figure and dollar_figure respectively the parties also agree that brent and rebecca laidlaw are liable for accuracy-related_penalties under sec_6662 for tax years and and under sec_6662a for tax_year i overview discussion individual income_tax returns generally are due on april of the year following the tax_year to which the return relates sec_6072 however when april falls on a saturday sunday or legal_holiday as defined in sec_7503 the due_date is postponed until the next succeeding day which is not a saturday sunday or legal_holiday sec_7503 see also sec_1_6072-1 income_tax regs taxpayers may be granted a reasonable extension of time for filing their returns sec_6081 sec_1_6081-4t temporary income_tax regs fed reg date applicable to extension requests filed after date and through date provides individuals with an automatic six- month extension provided that the taxpayer submits a complete application on form_4868 files the application by the date prescribed for filing the return with the irs office designated in the application instructions and shows the full amount properly estimated as tax for the taxable_year sec_6651 imposes an addition_to_tax for failure_to_file a required return on the date prescribed therefor as extended unless such failure was due to reasonable_cause and not willful neglect if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time then the delay is due to a reasonable_cause sec_301 c proced admin regs absent reasonable_cause the addition_to_tax is calculated pincite of the amount_required_to_be_shown_as_tax on the untimely return multiplied by the number of months during which the failure_to_file continues capped pincite in the aggregate sec_6651 the parties agree that the due_date for individual federal_income_tax returns was date and they do not dispute that respondent received petitioners’ form sec_1040 on date which would have been timely if automatic_extension requests had been filed petitioners claim that they timely applied for automatic extensions by depositing the applications in the u s mail on date respondent claims that he never received them and thus that petitioners’ returns were filed late petitioners make no reasonable-cause argument so the remaining question is narrow did petitioners timely request extensions of time to file their returns we find that they did not ii burden_of_proof respondent asserts that he has carried his burden of production with respect to the additions to tax see sec_7491 we agree respondent has presented account transcripts showing that he has no record of petitioners’ having requested extensions of time to file their tax returns and that petitioners filed their returns on date after the date due_date thus respondent has come forward with sufficient evidence indicating that it is appropriate to impose the sec_6651 additions to tax see 116_tc_438 respondent having met his burden of production petitioners now must come forward with evidence sufficient to persuade the court that respondent’s determination is incorrect id pincite iii the parties’ arguments a timely mailing respondent asserts that a form_4868 is not filed until it is delivered and received at the appropriate irs location see kearney v commissioner tcmemo_2013_206 at quoting spanner v commissioner tcmemo_1988_ 56_tcm_150 the court_of_appeals for the ninth circuit to which these cases are appealable has established that under the common_law mailbox rule a proper and timely mailing of a document raises a rebuttable_presumption that it is received by the addressee see 966_f2d_487 9th cir however while this court has allowed taxpayers to use credible testimony to prove the mailing of a document see 92_tc_793 accepting as sufficient a postmistress’ testimony that she affixed the postmark to a mailing aff’d 909_f2d_1155 8th cir respondent argues that generally some proof is required that the return was placed in an envelope properly addressed stamped and mailed kearney v commissioner at citing fabian v commissioner tcmemo_1994_487 wl at respondent maintains first that petitioners do not have proof of mailing or a copy of the envelope in which the extension requests purportedly were mailed and second that he has introduced account transcripts rebutting any presumption that he received the forms petitioners’ case relies on the testimony of their tax preparer mr morgan respondent does not believe mr morgan to be credible because the reliability of mr morgan’s recollections about mailing an envelope over a decade ago is dubious mr morgan had many clients mr morgan’s billing records indicate that he began work on petitioners’ extension requests and tax estimates on the day of the filing deadline and mr morgan failed to verify that the envelope ostensibly containing petitioners’ forms had proper postage respondent further contends that petitioners’ timely filing of their extension requests and tax returns in prior years does not prove timely filing for tax_year see id petitioners however hold fast to their tax preparer’s assertion that he mailed the forms at the post office to the correct address with the proper postage affixed to the envelope they contend that it is conceivable for the post office to lose items and for irs employees to lose incoming mail or for respondent’s account transcripts to not reflect all items received they also dispute respondent’s characterization of mr morgan’s credibility which they assert is bolstered by his firm’s records petitioners were important clients of mr morgan and they claim he is more likely to remember mailing their forms especially since this matter remained fresh in mr morgan’s mind because of his clients’ audit by respondent and their subsequent tax_court litigation petitioners look to anderson f 2d pincite for the proposition that proof of a document’s timely mailing can be met by extrinsic evidence including credible statements in which case the burden shifts to the government to show that the document was not timely received in anderson the taxpayer provided a notarized statement attesting to her mailing of a required return and the taxpayer’s friend testified that she saw the taxpayer bring an envelope containing the return into the post office and return to her car without it petitioners claim that mr morgan’s testimony that he personally mailed petitioners’ forms on date is sufficient to comply with the mailbox rule they assert that the then-proper amount of postage for first class mail comported with mr morgan’s testimony and that even if insufficient postage were affixed to the envelope the post office would have delivered the envelope with postage due or returned it to sender which did not happen here petitioners also rely on 144_f3d_1220 9th cir where the taxpayers testified that they mailed their application_for an extension of time on date the document was received by the irs on date and subsequently treated as untimely filed however the irs was unable to produce the envelope and thus the postmark proving timely mailing in which the request had been mailed petitioners emphasize that the court_of_appeals for the ninth circuit in lewis accepted the taxpayers’ request for an extension of time to file as timely on the basis of the taxpayers’ sworn deposition their unblemished record of paying their taxes owed and evidence that income_tax checks were mailed to the state of california by the extended due_date the latter point was relevant because federal_income_tax is usually calculated before computing state_income_tax petitioners seek to draw a parallel between lewis and their cases arguing that petitioners’ tax preparer testified to the timeliness of their extension requests and that the state of california received a timely filed state_income_tax return extension request with payment of state_income_tax respondent distinguishes anderson and lewis by claiming that those taxpayers presented corroborating evidence in addition to their self-serving testimony and this evidence was judged credible by the trial courts respondent further distinguishes lewis by pointing out that the copies of the california extension request forms and checks presented by petitioners are meaningless without mr morgan’s testimony that the forms and checks were timely sent to and received by the state of california respondent also distinguishes lewis by the fact that there the irs had received the request for extension of time and deemed it late whereas here respondent never received the request in short respondent asserts that absent any extrinsic evidence corroborating timely filing mr morgan’s testimony stands alone and no rebuttable_presumption of timely mailing exists respondent further emphasizes that where a taxpayer proves proper mailing and the commissioner proves nonreceipt of a document lost in transit this court in smith v commissioner tcmemo_1994_270 wl at following 90_tc_947 aff’d without published opinion 81_f3d_170 9th cir held that it is the taxpayer who bears the risk of nondelivery respondent points out that his records establish that he did not receive petitioners’ forms for tax_year and thus the risk of nondelivery should fall upon petitioners b first time abate policy petitioners argue that the addition_to_tax assessed against jarold and diane laidlaw should have been waived by respondent under his first time abate policy described in internal_revenue_manual irm pt date which offers an administrative waiver of an addition_to_tax under sec_6651 provided that the taxpayer has no penalties for the preceding three years and has filed all currently required returns and paid any_tax due respondent retorts that petitioners offer no authority for this argument aside from an irm provision that respondent claims is not applicable in this case for several reasons there has been no assessment so there can be no abatement petitioners have not requested any abatements nor has respondent denied any the first-time abatement procedures are a form of administrative not judicial relief and petitioners offer no standard of review by which this court could consider their position c failure to reasonably estimate tax_liability alternatively respondent maintains that even if the court finds petitioners’ forms to have been timely filed those forms are invalid because petitioners did not make a bona_fide and reasonable estimate of their tax_liabilities or attempt to secure the information necessary therefor sec_1_6081-4t b temporary income_tax regs fed reg date requires that an application_for extension of time show the full amount properly estimated as tax for the taxable_year however as respondent points out this court in 92_tc_899 held that if the tax_liability is estimated to be zero and a taxpayer had at the time he submitted his request ample evidence discrediting the estimate then the form_4868 is invalid the taxpayer also must make a bona_fide and reasonable attempt to find gather and consult information enabling him to make a proper estimate of his tax_liability id respondent argues that mr morgan had all the information he needed to estimate petitioners’ tax save for their schedules k-1 but entered perfunctory zero amounts for petitioners’ estimated_tax liabilities thus the automatic_extension requests inasmuch as they were filed timely according to respondent ought to be voided and cannot constitute reasonable_cause for petitioners’ failure_to_file their returns timely see id pincite petitioners contend that the court should reject this theory it is well settled in tax_court jurisprudence they argue that an argument raised for the first time on brief is not allowed particularly where it would deprive a party of the opportunity to present evidence such as questioning mr morgan about why he filled out the forms as he did see eg 141_tc_507 citing 96_tc_858 aff’d 959_f2d_16 2d cir moreover petitioners assert even if the argument were allowed mr morgan had estimated that no tax would be due because of petitioners’ participation in the sterling benefit plan in fact they state jarold and diane laidlaw’s form_1040 reflected a refund due of dollar_figure and brent and rebecca laidlaw’s form_1040 reflected tax due of only dollar_figure representing of their gross_income for the year crocker does not apply they maintain because mr morgan as an experienced accountant reasonably estimated that petitioners’ balance of tax due would be zero thus at least a minimal effort was undertaken to consult or secure the information necessary to make a bona_fide and reasonable estimate of their tax due cf crocker v commissioner t c pincite iv petitioners’ request for an extension of time to file as we noted earlier respondent has met his burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the sec_6651 addition_to_tax see higbee v commissioner t c pincite thus it falls upon petitioners to come forward with evidence sufficient to persuade the court that respondent’s determination is incorrect we hold that petitioners have failed to do so both sides have mustered exhaustive arguments about whether petitioners timely requested extensions of time to file their federal_income_tax returns but the matter comes down to a judgment of credibility petitioners assert that their tax preparer mailed their forms in a single envelope on date however there is no copy of this envelope in the record and the envelope if indeed it was mailed was not sent by certified mail and there is no trackable record of mailing or delivery therefore in the absence of any corroborating evidence the entirety of petitioners’ cases rests upon the testimony of mr morgan in evaluating extrinsic evidence to establish a document’s timely mailing where the only proof thereof is a witness’ testimony the court_of_appeals for the ninth circuit instructs us that the witness’ credibility is key anderson f 2d pincite we ascertain credibility by observing the witness’ candor sincerity and demeanor during his testimony see eg 139_tc_67 however because the parties submitted this case under rule we had no opportunity to observe mr morgan’s credibility as a witness the reliability of a witness’ testimony hinges on his credibility we were not provided a full opportunity--so critical to our being able to find the witness reliable--to evaluate mr morgan’s credibility on the issue of timely filing because petitioners never offered his live testimony in a trial setting instead petitioners merely offered to the court a transcript of the witness’ deposition while we can learn much from reading the testimony it is not the same as a firsthand observation of the witness’ demeanor and sincerity both essential aspects of credibility and reliability moreover we have reservations about the content of mr morgan’s testimony while petitioners claim that mr morgan’s recollections have remained fresh because petitioners are significant clients who have undergone an audit and undertaken litigation in this court respondent casts doubt on whether mr morgan could remember specific details of mundane events that transpired over a decade ago mr morgan has many clients and prepares between and income_tax returns annually in addition to filing between and extension requests multiple filing deadlines have passed since date and we agree that it is incredible that mr morgan would specifically remember filing petitioners’ extension requests on that busy day indeed he admitted in his deposition that he did not recall the days on which he filed jarold and diane laidlaw’s and extension requests nor the days on which he filed brent and rebecca laidlaw’s and tax returns to be sure we are not impugning mr morgan’s integrity or honor perhaps his recollection is better than we surmise however we are unable to evaluate this because the parties decided to take mr morgan’s deposition and submit this case under rule thereby not giving us the opportunity to observe his testimony and judge it accordingly this problem is further compounded by the fact that mr morgan is not a disinterested witness cf 88_tc_122 however we are not bound to accept the self-serving testimony of an interested witness aff’d 866_f2d_852 6th cir 54_tc_1475 w e did not find petitioner’s self- serving testimony or that of his lawyer convincing aff’d 448_f2d_514 10th cir his timeliness in mailing necessary documents reflects upon his accountancy practice and affects his professional relationship with his clients while self-serving testimony is not invariably untrustworthy a contrary determination requires that we find the witness credible and forthright cf 84_tc_120 though such testimony is arguably self-serving we found the witnesses credible and forthright and accept their testimony on its face something that we cannot do here--again because of the parties’ decision to submit this case under rule the burden_of_proof falls upon petitioners and this is a burden not satisfied by the testimony of a tax preparer whose credibility is at best a toss-up we also do not think that petitioners’ reliance on lewis rescues their case in lewis unlike here the irs received the mailed document but claimed that it was not timely mailed in the face of strong circumstantial evidence to the contrary the court_of_appeals for the ninth circuit also was troubled by the government’s conduct which included stonewalling the taxpayers for over a year and failing to preserve the postmarked envelope in which the document was mailed this failure was held against the government because it had control_over that vital evidence and destroyed it resulting in an adverse inference being drawn against it lewis f 3d pincite3 here petitioners have made no allegation nor could they reasonably do so on the basis of the record that respondent failed to act appropriately nor can anything dispositive be inferred from the copies provided to the court of petitioners’ california extension requests and accompanying checks dated date made out to the franchise tax board petitioners have offered no proof besides mr morgan’s testimony of when these documents may have been mailed and they offered no proof whatsoever of when the documents were received by the state of california or when the checks were deposited it is not clear what happened to petitioners’ forms 4868--if they were even mailed but by not mailing the documents registered or certified petitioners assumed the risk of nondelivery see eg walden v commissioner t c pincite further we agree with respondent that petitioners’ argument that jarold and diane laidlaw should be entitled to benefit from respondent’s first time abate policy has no merit this policy appearing in the irm is a form of administrative relief its location at irm pt places it under the reasonable_cause assistant category in irm pt which refers to a tool used by the irs to consider reasonable_cause penalty relief as we noted above petitioners have not argued reasonable_cause moreover since there is no evidence that petitioners have requested any abatement or that respondent has denied such we find no basis upon which to entertain petitioners’ argument because we find that petitioners did not timely file their forms and are responsible for the sec_6651 additions to tax we need not reach the argument about the forms’ validity and whether they were completed properly v conclusion respondent has carried his burden of production as to the sec_6651 additions to tax in these cases but petitioners have not sustained their burden_of_proof to persuade the court that respondent’s determination is incorrect we have considered all of the parties’ arguments and to the extent not discussed above conclude that those arguments are irrelevant moot or without merit to reflect the foregoing and the parties’ concessions decisions will be entered under rule
